Name: 95/141/EC: Commission Decision of 10 April 1995 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Sweden (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  technology and technical regulations;  agricultural activity;  health;  animal product;  Europe
 Date Published: 1995-04-25

 Avis juridique important|31995D014195/141/EC: Commission Decision of 10 April 1995 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Sweden (Text with EEA relevance) Official Journal L 092 , 25/04/1995 P. 0025 - 0025COMMISSION DECISION of 10 April 1995 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Sweden (Only the Swedish text is authentic) (Text with EEA relevance) (95/141/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990, on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 3 (2) thereof, Whereas by letter dated 23 February 1995 Sweden transmitted a plan to the Commission; Whereas the plan has been examined and found to meet the requirements of Directive 90/539/EEC, and in particular Annex II thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Sweden for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs is hereby approved. Article 2 Sweden shall bring into force by 1 April 1995 the laws, regulations and administrative provisions for implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Sweden. Done at Brussels, 10 April 1995. For the Commission Franz FISCHLER Member of the Commission